DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a dishwasher comprising: a cabinet; a tub with an exhaust hole at an upper surface of the tub; an external air flow unit that defines a flow path configured to introduce external air into a space between the tub and the cabinet and to discharge the external air to an outside of the tub, the external air flow unit defining an inflow hole located vertically above the exhaust hole and configured to communicate with the tub; and a cap that connects the tub and the external air flow unit, and that is configured to block wash water sprayed from the tub; wherein the external air flow unit is configured to guide external air from a downstream side of the inflow hole to an upstream side of the inflow hole, wherein a cross-sectional area of the flow path decreases from the upstream side to the inflow hole and increase from the inflow hole to the downstream side, and wherein the cap comprises: a first cover located vertically below a center of the cap, the first cover having a circular plate shape, a second cover that is located at a circumference of the first cover and that extends upward, the second cover having an inclined surface that is inclined toward the center of the cap, and a third cover that is located at a 
The closest prior art of record is that of U.S. Patent No. 4,709,488 to Anselmino et al. (Anselmino).  Regarding claim 1, Anselmino teaches a dishwasher comprising: a cabinet; a tub with an exhaust hole; and an external air flow unit with a decreasing and increasing cross-sectional area thereof in the shape of a venturi.  Anselmino does not teach the configuration of the cap and placement of the external air flow unit as claimed thereof.
The advantage of the current invention over that of the prior art to Anselmino is that of the placement of the external air flow unit and cap thereof, not only prevents the intrusion of the wash water during operation of the dishwasher, but by placing the external air flow unit at a place above an upper surface of the tub, the venturi effect created wherein external air is introduced therein and scavenges the moist air in the tub, a drying effect and efficiency thereof is greatly enhanced.
Since claim 1 is allowed, claims 2-6, 8, and 10-22 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711